Citation Nr: 0934035	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1960 to April 1969. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part, denied the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Seattle RO in November 2005.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

At the November 2005 hearing, the Veteran submitted 
additional evidence directly to the Board, accompanied by a 
waiver of initial consideration of this evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. § 
20.1304 (2008).

The Haas stay

Service records indicate that the Veteran served on board the 
USS Arlington form 1967 to 1969 off the coast of Vietnam.  He 
is in receipt of the Vietnam Service Medal.  He argues that 
his diabetes mellitus is the result of exposure to 
herbicides. Cf. 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313(a) (2008).

The issue of presumptive exposure to herbicides in veterans 
who served offshore Vietnam and/or received the Vietnam 
Service Medal has been the subject of significant litigation 
in recent years.  In Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) held that held that a VA manual provision, 
VA Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)-
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal for purposes of 
service connection for diseases associated with herbicide 
exposure.

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The Supreme Court of 
the United States recently denied certiorari.  
See 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

In light of the United States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
Veteran's claim.

Issues not on appeal

In the above-referenced July 2003 rating decision, the RO 
also denied the Veteran's claims of entitlement to service 
connection for bilateral pes planus, residuals of a redundant 
prepuce, bilateral foot fungus, and residuals of a pilonidal 
cyst.  
The Veteran did not disagree with those decisions.  
Accordingly, those issues  are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

FINDINGS OF FACT

1.  The Veteran is currently diagnosed as having Type II 
diabetes mellitus.

2.  The competent evidence of record does not support a 
finding that the Veteran stepped foot within the land borders 
of Vietnam.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for 
diabetes mellitus. 

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated September 6, 2001, March 5, 2003, and November 4, 2005, 
including evidence of "a relationship between your 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency.  The Veteran was 
also advised in the September 2001 and November 2005 letters 
that a VA examination would be provided if necessary to 
decide his claim.  With respect to private treatment records, 
the letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The November 2005 letter further emphasized: "[Y]ou must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the September 2001 letter, page 1.  

The Veteran was not provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
However, the Board notes that 38 C.F.R.           § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments [which apply to applications 
for benefits pending before VA on, or filed after, May 30, 
2008], among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  It does not appear that the Veteran was 
provided specific notice as to elements (4) and (5), degree 
of disability and effective date.  However, elements (4) and 
(5) are rendered moot via the RO's denial of service 
connection for the Veteran's diabetes mellitus.  In other 
words, any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Because the Board is also denying the 
Veteran's claim, elements (4) and (5) remain moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in July 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the November 2005 
VCAA letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in the February 2009 supplemental 
statement of the case (SSOC), after the Veteran submitted 
more evidence, and after he testified before the undersigned 
Veteran's Law Judge in November 2005.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
service personnel records, and post-service VA and private 
treatment records have been associated with the claims 
folder.  Additionally, the Veteran has submitted several lay 
statements and reports in support of his claim, which have 
also been associated with the claims folder.  

The RO has also attempted to obtain private treatment records 
identified by the Veteran.  In particular, the RO requested 
records from Dr. J.C.R., the M.C., and P.P.  However, in a 
letter received on April 8, 2003, Dr. J.C.R. stated he no 
longer had records for the Veteran.  Similarly, in May 2003, 
the M.C. also wrote that it had no record of treating the 
Veteran.  Finally, in the above-referenced March 2003 letter 
to the Veteran, the RO notified the Veteran that its request 
for records from P.P. was returned as undeliverable.  The 
Veteran did not supply an additional address. 

The Veteran was not afforded a VA examination to address his 
diabetes mellitus claim.  The Board is aware of the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

As will be discussed below, there is already medical evidence 
that the Veteran currently has diabetes.  The record is 
missing critical evidence that an event, injury, or disease 
occurred in service, McLendon element (2), and the Veteran's 
claim is being denied on that basis.  The outcome of this 
case thus hinges on matters other than those which are 
amenable to VA examination and medical opinion, specifically  
on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service disease or 
injury, to include exposure to Agent Orange, with respect to 
the Veteran's diabetes claim.  
Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and he 
testified before the undersigned at a personal hearing in 
November 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R.    § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  
This includes Type II diabetes mellitus.  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

Crucial to the outcome of this case, the law requires that a 
veteran must have "set foot" within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C.§ 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (2008). 

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has been diagnosed with type II 
diabetes mellitus.  

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning disease, there is no indication that diabetes 
existed in service or was manifested within the one year 
presumptive period after service found in 38 C.F.R. § 
3.309(a).  The Veteran and his spouse have testified that the 
Veteran's diabetes was first diagnosed by Dr. J.C.R. in 1974 
or 1975.  See the November 2005 hearing transcript, page 7.  
[As noted above, Dr. J.C.R. no longer has any records showing 
treatment for the Veteran during this time period.]

The Veteran has submitted a statement from his wife, who 
indicated that when the two first met in 1970, the Veteran 
manifested symptomatology she believed was associated with 
diabetes, to include a lack of feeling in his feet, erratic 
weight gains and losses, high blood pressure, and exhaustion.  
See the July 2003 statement of the Veteran's wife.  The Board 
acknowledges that the Veteran and his wife are competent to 
testify as to the Veteran's observable symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, to the 
extent that the Veteran and his wife are attempting to 
establish a diagnosis of diabetes within the Veteran's first 
post-service year, it is well established that lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and date of onset.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R.            § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
Veteran's wife's statements offered in support of his 
diabetes claim are not competent medical evidence and do not 
serve to establish the existence of a disability within the 
Veteran's first year after service.  

Concerning injury, the injury here contended is exposure to 
herbicides during service.  The Veteran has described no 
other cause for his diabetes mellitus, and the record 
suggests none.  

As indicated above, exposure to herbicide agents is presumed 
in veterans who set foot in Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008): "'Service in the Republic of 
Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam." [Emphasis added 
by the Board.]

In this case, the Veteran has not alleged, and the record 
does not indicate, that he ever set foot in Vietnam.  

A review of the Veteran's service personnel records shows 
that the Veteran indeed served on board the USS Arlington 
from September 1967 to April 1969.              See the 
Veteran's September 11, 1967 Transfers and Receipts Form.  
The VA has additionally obtained the USS Arlington's command 
histories from 1967-1969.  These histories show that at times 
during this period, the USS Arlington performed operations in 
the Gulf of Tonkin and off the coast of Vietnam.  

Crucially, however, the Veteran's service off the coast of 
Vietnam does not constitute "service in the Republic of 
Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see 
also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding 
that the Court had erred in rejecting VA's interpretation of                         
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption].  
Instead, "service in the Republic of Vietnam" requires 
visitation [i.e. setting foot] in Vietnam.  See 38 C.F.R. §§ 
3.307(a), 3.313(a) (2008).  

While some lay testimony in the record indicates that the USS 
Arlington came close to the Vietnam shore, even anchoring 
near piers in Cam Rahn Bay and Da Nang, the Veteran has not 
that asserted that he himself ever stepped foot off the USS 
Arlington onto Vietnam soil, nor does the evidence of record 
so suggest.  Indeed, the USS Arlington's command histories 
are pertinently silent as to any mainland docking.

Thus, the statutory presumption of in-service exposure to 
herbicides does not avail the Veteran.  See Haas, supra.

Notwithstanding the inapplicability of the statutory 
presumption, the Veteran asserts that while serving on board 
the USS Arlington from 1967 to 1969, he was in fact exposed 
to Agent Orange in three distinct ways: through the air, 
through the drinking water, and through the ship's 
transportation of barrels allegedly containing herbicides.  
See the Veteran's July 18, 2004 letter and the November 2005 
hearing transcript, page 13.  
  
With respect to the contention that, due to his close 
proximity to the Vietnam coast, the Veteran was exposed to 
Agent Orange through the air or through his drinking water, 
in essence he is attempting to expand the statutory 
presumption to waters offshore Vietnam.  This matter has been 
finally settled by Haas.  Indeed, in upholding VA's 
requirement that a veteran must have been present within the 
land borders of Vietnam, the Federal Circuit essentially 
reaffirmed the VA's discretion to maintain a "bright line" 
rule against those claiming presumptive exposure to 
herbicides via runoff into the sea or spray drift in the air 
off the coast.  

Much as in Haas, the Veteran in this case has supplemented 
his argument with studies that attempt to show a direct 
connection between the spraying of Agent Orange on the 
mainland of Vietnam to the development of Agent Orange-
related diseases in servicemembers who served on the ships 
offshore.  In particular, the Veteran relies on a 2002 study 
conducted for the Australian Department of Veterans Affairs 
suggesting that Vietnam veterans of the Royal Australian Navy 
may have been exposed to herbicide compounds by drinking 
water distilled on board their vessels.  The claimant in Haas 
relied on the exact same study.  Although the Federal Circuit 
passed no judgment on the validity of studies such as these, 
it did highlight the VA's recent rulemaking with respect to 
this Australian study:

VA scientists and experts have noted many problems with 
the study that caution against reliance on the study to 
change our long-held position regarding veterans who 
served off shore.  First, as the authors of the 
Australian study themselves noted, there was substantial 
uncertainty in their assumptions regarding the 
concentration of dioxin that may have been present in 
estuarine waters during the Vietnam War. . . .  Second, 
even with the concentrating effect found in the 
Australian study, the levels of exposure estimated in 
this study are not at all comparable to the exposures 
experienced by veterans who served on land where 
herbicides were applied. . . .  Third, it is not clear 
that U.S. ships used distilled drinking water drawn from 
or near estuarine sources, or if they did, whether the 
distillation process was similar to that used by the 
Australian Navy.  

Crucially, based on this analysis, the VA stated that "we do 
not intend to revise our long-held interpretation of 'service 
in Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 
Fed.Reg. 20,566, 20,568 (Apr. 16, 2008)].  

With respect to other cited studies, the Federal Circuit also 
noted VA's statements specifying that none of the studies 
"bears significantly on the specific question whether 
herbicides used, and as administered, by the U.S. military 
during the Vietnam Era could have been blown by the wind into 
the ocean, or into inland waters that then carried the 
chemical into the ocean, to reach a boat offshore and result 
in any significant risk of herbicide exposure."  Id. 

Accordingly, the Board rejects the argument that alleged 
exposure to herbicides via wind or sea water off the coast of 
Vietnam should be presumed.  

With respect to the Veteran's contention that he was actually 
(rather than presumptively) exposed to herbicides via runoff 
or atmospheric contamination, he has provided no specifics as 
to his alleged specific exposure.  The Veteran's presentation 
amounts to mere speculation on his part, based on reports 
which have been discredited by VA.  The Board affords the 
above-referenced Australian study and others submitted by the 
Veteran no weight of probative value.  To the extent that the 
Veteran asserts that service members of the USS Arlington in 
particular were somehow exposed to Agent Orange via wind or 
sea, there is no indication in the USS Arlington command 
histories demonstrating as such.  
   
Nor do these histories show that the USS Arlington 
transported barrels of herbicide to Vietnam.  The Board notes 
that even if the USS Arlington did transport these barrels 
[as asserted by the Veteran, and indicated in the lay 
statements of other servicemembers individually and 
collectively in a report entitled the "White Papers"], mere 
transportation of these barrels alone does not mean that any 
crewmember aboard was exposed to Agent Orange.  The Veteran 
himself indicated that he did not recall seeing any of these 
barrels breaking open, tops coming loose, or spillage on 
deck.  The Veteran also admitted that he did not participate 
in any cleanup.  See the Veteran's "Arlington Health 
Issues" survey, received by the RO in February 2005.  

Accordingly, the evidence fails to show the Veteran was 
directly exposed to Agent Orange while serving on board the 
USS Arlington.  Indeed the Director of the Compensation and 
Pension Service specifically noted that "it cannot be stated 
that it is at least as likely as not that the [v]eteran was 
exposed to unusually large levels of herbicides or dioxin 
compared to that experienced by the average American civilian 
or a member of the military."  See a May 7, 2007 advisory 
opinion letter from the Director of the Compensation and 
Pension Service.

In short, the Veteran's claim relies on the statutory 
presumption of herbicide exposure, which for reasons 
explained above is inapplicable to his situation per Haas.  
He has not provided any credible or probative evidence that 
he was otherwise exposed to herbicides.  An in-service injury 
therefore has not been established on either a presumptive or 
direct basis.

In the absence of in-service disease or injury, Hickson 
element (2) has not been met, and the Veteran's claim fails 
on this basis alone.

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  The statutory presumption of medical nexus is not 
applicable in the absence of exposure to herbicides.  
Moreover, the evidence of record does not include any medical 
statement attempting to link the Veteran's currently 
diagnosed diabetes mellitus to exposure to Agent Orange or to 
his military service in general.

The Board acknowledges the Veteran's assertion that doctors 
have told him his diabetes resulted from his exposure to 
Agent Orange.  See the Veteran's October 4, 2008 statement, 
page 3.  However, no documentation of this medical conclusion 
exists of record.  The Veteran's statements as to what a 
doctor purportedly diagnosed or related to military service 
are not probative.  See Robinette v. Brown,
 8 Vet. App. 69, 77 (1995) [a claimant's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence].  

The Veteran has also asserted the "hearing judge said my 
diabetes was from Agent Orange."  See the Veteran's October 
4, 2008 statement, page 2.  He similarly stated that "I had 
a hearing in 2005 and won it."  See a July 13, 2009 
statement.   A review of the hearing transcript indicates 
that nothing was said by the undersigned VLJ as to the cause 
of the Veteran's diabetes, and no decision has been made 
until now.  
The Veteran's statements are lacking credibility.   

To the extent that the Veteran, his representative, and his 
wife contend that a medical relationship exists between the 
Veteran's diabetes mellitus and military service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.       See Espiritu, supra.  

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim fails on that basis as well.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


